IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                        Assigned on Briefs February 13, 2012

          FEDERAL HOME LOAN MORTGAGE CORPORATION
                              v.
                ALAN WILSEY AND SANDRA WILSEY

               An Appeal from the Circuit Court for Hamilton County
                 No. 10-C-1343    W. Jeffrey Hollingsworth, Judge


                No. E2011-01507-COA-R3-CV-FILED-MAY 21, 2012


This appeal involves an unlawful detainer action. After foreclosure, the defendants refused
to leave the subject property. The plaintiff filed this unlawful detainer action against the
defendants, and ultimately filed a motion for summary judgment. In response, the
defendants, acting pro se, filed documents suggesting fraud and/or unlawful foreclosure
practices. The defendants filed no evidence to support their claims and no other response to
the plaintiff’s motion. The trial court granted summary judgment in favor of the plaintiff.
The defendants now appeal. Discerning no error, we affirm the trial court’s decision.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is
                                     Affirmed

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Alan-Paul Wilsey and Sandra Louise Wilsey, Defendants/Appellants, pro se

Peter L. Lublin and J. Kelsey Grodzicki, Norcross, Georgia, for the Plaintiff/Appellee,
Federal Home Loan Mortgage Corporation
                                      MEMORANDUM OPINION 1

                                          F ACTUAL B ACKGROUND

On December 27, 2002, Defendants/Appellants Alan Wilsey and Sandra Wilsey (collectively,
“the Wilseys”) took out a loan from ABN AMRO Mortgage Group, Inc., to purchase
property on Sunbury Avenue (“the Sunbury property”) in Chattanooga, Hamilton County,
Tennessee. In connection with the purchase, the Wilseys also executed a deed of trust to
Equititle, Inc., as trustee for ABN AMRO Mortgage Group, conveying a security interest in
the property to secure the debt.

After paying on the loan for several years, the Wilseys defaulted on their loan. Pursuant to
the deed of trust, the Wilseys were notified of their rights in the event of default.2 Also under
the deed of trust, in December 2009, Shellie Wallace (“Ms. Wallace”) was appointed
Successor Trustee under the deed of trust, and the Wilseys’ debt was accelerated. An auction
to sell the Sunbury property was set for January 25, 2010. Notice of the sale was mailed to
the Wilseys in the manner required in the deed of trust, and notice was also published in an
advertisement in a Hamilton County newspaper three times prior to the sale.

On January 25, 2010, as scheduled, the property was auctioned and purchased by
CitiMortgage, Inc. (“CitiMortgage”). CitiMortgage in turn assigned its interest in the
property to Plaintiff/Appellee Federal Home Loan Mortgage Corporation (the “Mortgage
Corporation”). On February 1, 2010, Ms. Wallace executed a Trustee’s Deed conveying the
Sunbury property to the Mortgage Corporation, and a few days later, the deed was recorded
in the Register’s Office of Hamilton County. Despite the foreclosure sale of the property,
the Wilseys refused to relinquish possession.

To gain possession of the Sunbury property, on October 8, 2010, the Mortgage Corporation
filed a lawsuit in the General Sessions Court of Hamilton County against the Wilseys for


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee states:

           This Court, with the concurrence of all judges participating in the case, may affirm, reverse
           or modify the actions of the trial court by memorandum opinion when a formal opinion
           would have no precedential value. When a case is decided by memorandum opinion it shall
           be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
           or relied on for any reason in any unrelated case.
2
 Paragraph 22 of the deed of trust sets out the notice to be provided to the borrowers, the remedies available
to the borrowers if the lender accelerates the debt due to their default, and the terms related to the sale of the
property in the event of the borrowers’ default.

                                                       -2-
unlawful detainer.3 The Wilseys failed to appear at the detainer hearing, and in due course
the Mortgage Corporation was awarded a default judgment. The Wilseys filed a timely
appeal to the circuit court below for a trial de novo.4 See Tenn. Code Ann. § 27-5-101, et
seq.

On May 3, 2011, the Mortgage Corporation filed a motion for summary judgment in the trial
court. In accordance with Rule 56 of the Tennessee Rules of Civil Procedure, it filed a
statement of undisputed facts, including the facts that the Wilseys defaulted on their loan,
that the property was sold to CitiMortgage, and that the property was assigned to the
Mortgage Corporation. The summary judgment motion also noted that Paragraph 22 of the
deed of trust provides that, if the property were sold at auction after the borrowers’ default,
“Borrower, any person holding possession of the Property through Borrower [the Wilseys],
shall immediately surrender possession of the Property to the purchaser at the sale.” Thus,
the Mortgage Corporation asserted that, as the assignee of the purchaser and the lawful
owner of the property, it was entitled to possession of the property. It filed documents and
other evidence to support the summary judgment motion, including a copy of the deed of
trust, the trustee’s deed, the affidavit of Trustee Wallace, and the notices of the foreclosure
and sale sent to the Wilseys.

On June 9, 2011, in response to the summary judgment motion filed by the Mortgage
Corporation, the Wilseys filed a variety of documents with the trial court. The Wilseys filed
a pleading entitled “Notice to Quit,” asserting that the case should be dismissed because
AMRO Mortgage Group, CitiMortgage, and the Mortgage Corporation were all engaged in
a fraudulent scheme, and that consequently the trial court lacked subject matter jurisdiction
over the case.5 The record also indicates that the Wilseys filed several documents with the
trial court under seal, for reasons that are not clear. The documents filed under seal indicated
that CitiMortgage was involved in some type of administrative proceeding related to unfair
lending practices.6 The Wilsey documents indicated that the Wilseys had asked the Mortgage

3
    The Mortgage Corporation did not seek money damages; it sought only possession of the Sunbury property.
4
    The Wilseys filed affidavits of indigency and were permitted to proceed as paupers.
5
 This “Notice to Quit” pleading gave no details about the alleged fraudulent scheme, but simply asserted that
the accused parties were “running a fraudulent (sham) legal process . . . .”
6
 The exact nature of the administrative proceedings to which the Wilseys’ documents referred is unclear from
the record. The Wilseys apparently filed a complaint with the Office of the Comptroller of the Currency
alleging unlawful practices by CitiMortgage. On June 3, 2011, the Customer Assistance Group of the Office
of the Comptroller (“Customer Assistance”) sent a letter to the Wilseys confirming receipt of their complaint,
assurance that it would contact CitiMortgage (actually, CitiBank National Association), and that
                                                                                                (continued...)

                                                      -3-
Corporation to abandon its motion for summary judgment pending resolution of these
administrative proceedings, and to set the hearing on the summary judgment motion to be
heard in September 2011. Apparently, the Mortgage Corporation declined the Wilseys’
request.7 The trial court scheduled a hearing on the Mortgage Corporation’s motion for
summary judgment for June 13, 2011.8

On July 5, 2011, the trial court entered an order granting the Mortgage Corporation’s motion
for summary judgment. The trial court found that the Mortgage Corporation had established
by undisputed evidence that it was the rightful owner of the Sunbury property, and that it
was entitled to possession of the property. The trial court then addressed the documents filed
by the Wilseys:

                  The Defendants filed several documents which the Court has treated as
           responses to the summary judgment motion. It is difficult to discern exactly
           what Defendants’ argument is from these documents. However, it appears that
           Defendants allege that counsel for the Plaintiff has perpetrated some fraud
           upon them and upon this Court. The court finds there is no evidence of any
           fraud being perpetrated by counsel or by Plaintiff.

The trial court concluded that the Wilseys had “failed to produce any evidence establishing
a genuine issue of material fact as to the Plaintiff’s claims to possession of this property.”
Accordingly, the trial court granted summary judgment in favor of the Mortgage Corporation.
From this order, the Wilseys now appeal.

                            I SSUE ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, the Wilseys argue that the trial court erred in granting summary judgment in favor
of the Mortgage Corporation, and they ask this Court to reverse the trial court’s order. A trial
court’s decision on a motion for summary judgment is a conclusion of law. Therefore, we
review a trial court’s grant of summary judgment de novo on the record, with no presumption



6
 (...continued)
CitiMortgage would be contacting them about the complaint. Customer Assistance informed the Wilseys
that, while it “assists consumers in resolving complaints,” it does not “have jurisdiction to resolve contractual
and factual issues.”
7
 The record on appeal does not reflect that the Wilseys asked the trial court to continue the matter pending
any administrative proceeding.
8
    The record does not indicate whether the hearing took place.

                                                      -4-
of correctness in the trial court’s decision. Blair v. W. Town Mall, 130 S.W.3d 761, 763
(Tenn. 2004).

The Mortgage Corporation’s motion for summary judgment must be considered under the
standard set out in Hannan v. Alltell Publishing Company:

        Summary judgment is appropriate when the moving party can show that there
        is no genuine issue of material fact and that it is entitled to judgment as a
        matter of law. Tenn. R. Civ. P. 56.04; Byrd v. Hall, 847 S.W.2d 208, 214
        (Tenn. 1993). In Byrd, this Court set out the basic principles involved in
        determining whether a motion for summary judgment should be granted. The
        moving party has the ultimate burden of persuading the court that “there are
        no disputed, material facts creating a genuine issue for trial . . . and that he is
        entitled to judgment as a matter of law.” Byrd, 847 S.W.2d at 215. If the
        moving party makes a properly supported motion, the burden of production
        then shifts to the nonmoving party to show that a genuine issue of material fact
        exists. Id. To meet its burden of production and shift the burden to the
        nonmoving party, the moving party must either affirmatively negate an
        essential element of the nonmoving party’s claim or establish an affirmative
        defense. Id. at 215 n.5. If the moving party does not satisfy its initial burden
        of production, the court should dismiss the motion for summary judgment. See
        id. at 215. Summary judgment should be granted only when, with the facts
        viewed in favor of the nonmoving party, it is clear that no genuine issue of
        material fact exists. Id. at 210-11.

Hannan v. Alltel Pub’g Co., 270 S.W.3d 1, 5 (Tenn. 2008).

                                             A NALYSIS

Before addressing the merits of the appeal, we note the Mortgage Corporation’s well-
founded objections to the deficiencies in the Wilseys’ appellate brief. First, the Wilseys’
brief fails to list any issues for review. Instead, they explain why the trial court’s decision
should be reversed, without articulating how the trial court purportedly erred, except the
Wilseys’ conclusory assertion that the trial court erred in granting summary judgment to the
Mortgage Corporation. Moreover, the Wilseys’ appellate brief contains no citations to the
record.9


9
 Furthermore, the Wilseys copied numerous documents and incorporated them within their appellate brief.
It appears that many of these documents were never filed with the trial court. We may not consider such
                                                                                          (continued...)

                                                  -5-
      Rule 27 of the Tennessee Rules of Appellate Procedure provides, in pertinent part, as
follows:

        (a) Brief of the Appellant.—The brief of the appellant shall contain under
        appropriate headings and in the order here indicated:

                (1) A table of contents, with references to the pages in the brief;

                (2) A table of authorities, including cases (alphabetically
                arranged), statutes and other authorities cited, with references to
                the pages in the brief where they are cited;

                (3) A jurisdictional statement in cases appealed to the Supreme
                Court directly from the trial court indicating briefly the
                jurisdictional grounds for the appeal to the Supreme Court;

                (4) A statement of the issues presented for review;

                (5) A statement of the case, indicating briefly the nature of the
                case, the course of proceedings, and its disposition in the court
                below;

                (6) A statement of facts, setting forth the facts relevant to the
                issues presented for review with appropriate references to the
                record;

                (7) An argument, which may be preceded by a summary of
                argument, setting forth:

                        (A) the contentions of the appellant with respect
                        to the issues presented, and the reasons therefor,
                        including the reasons why the contentions require
                        appellate relief, with citations to the authorities
                        and appropriate references to the record (which
                        may be quoted verbatim) relied on; and


9
 (...continued)
documents on appeal, because our review is limited to the appellate record only. It is incumbent upon the
appellant, i.e., the Wilseys, to prepare a fair, accurate, and complete record on appeal. See Richmond v.
Richmond, 690 S.W.2d 534, 535 (Tenn. Ct. App. 1985); Tenn. R. App. P. 24(b).

                                                  -6-
                    (B) for each issue, a concise statement of the
                    applicable standard of review (which may appear
                    in the discussion of the issue or under a separate
                    heading placed before the discussion of the
                    issues);

             (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27 (emphasis added). Rule 6 of the Rules of the Court of Appeals of
Tennessee sets forth requirements for the format and content of the written argument “in
regard to each issue on appeal,” stating:

      (a) Written argument in regard to each issue on appeal shall contain:

             (1) A statement by the appellant of the alleged erroneous action
             of the trial court which raises the issue and a statement by the
             appellee of any action of the trial court which is relied upon to
             correct the alleged error, with citation to the record where the
             erroneous or corrective action is recorded.

             (2) A statement showing how such alleged error was seasonably
             called to the attention of the trial judge with citation to that part
             of the record where appellant's challenge of the alleged error is
             recorded.

             (3) A statement reciting wherein appellant was prejudiced by
             such alleged error, with citations to the record showing where
             the resultant prejudice is recorded.

             (4) A statement of each determinative fact relied upon with
             citation to the record where evidence of each such fact may be
             found.

      (b) No complaint of or reliance upon action by the trial court will be
      considered on appeal unless the argument contains a specific reference to the
      page or pages of the record where such action is recorded. No assertion of fact
      will be considered on appeal unless the argument contains a reference to the
      page or pages of the record where evidence of such fact is recorded.

Tenn. Ct. App. R. 6 (emphasis added).

                                              -7-
The Wilseys are self-represented in this appeal, but are nevertheless required to comply with
the Court’s Rules. Hodges v. Attorney Gen., 43 S.W.3d 918, 920-21 (Tenn. Ct. App. 2000).
Under these Rules, it is clear that the Wilseys’ brief is woefully insufficient. The Court has
discretion to dismiss an appeal on this basis, and has done so on occasion. “[T]he Supreme
Court has held that it will not find this Court in error for not considering a case on its merits
where the plaintiff did not comply with the rules of this Court.” Bean v. Bean, 40 S.W.3d
52, 54-55 (Tenn. Ct. App. 2000) (citing Crowe v. Birmingham & N.W. Ry. Co., 156 Tenn.
349, 1 S.W.2d 781 (1928)).

Despite the deficiencies in the Wilseys’ brief, we exercise our discretion under Rule 2 of the
Tennessee Rules of Appellate Procedure to nevertheless adjudicate the merits of the Wilseys’
appeal, namely, the issue of whether the trial court erred in granting summary judgment in
favor of the Mortgage Corporation.10 See, e.g., Chiozza v. Chiozza, 315 S.W.3d 482, 489
(Tenn. Ct. App. 2009); Word v. Word, 937 S.W.2d 931, 932 n.1 (Tenn. Ct. App. 1996).

In its motion for summary judgment, the Mortgage Corporation established the undisputed
fact that it was the rightful owner of the Sunbury property through the sale to CitiMortgage
at the auction, and through the subsequent assignment to the Mortgage Corporation. Under
the undisputed documentary evidence submitted by the Mortgage Corporation, and the
explicit terms of the Wilseys’ deed of trust, after the foreclosure sale, the Wilseys were
required to “immediately surrender possession of the Property to the purchaser at the sale.”
Thus, the Mortgage Corporation satisfied its initial burden of establishing undisputed facts
that would entitle it to possession of the property and a judgment as a matter of law.

The Wilseys did not file a response to the motion for summary judgment, nor did they submit
a statement of undisputed facts. Instead, they filed a variety of unresponsive documents,
some of which were letters authored by Mr. Wilsey, expressing his unsubstantiated belief that
the Mortgage Corporation’s predecessor in interest (CitiMortgage) was involved in some sort
of fraudulent scheme or unlawful lending practices. No evidence was submitted to support
allegations of fraud in this particular case.11 The documents also generally refer to the
Wilseys’ request that the Mortgage Corporation voluntarily dismiss its motion for summary
judgment, based on indeterminate pending administrative proceedings.


10
  Rule 1 of the Rules of the Court of Appeals of Tennessee also permits “for good cause, including the
interest of expediting a decision upon any matter, this Court ... [to] suspend the requirements or provisions
of any of these rules in a particular case on motion of a party, or on its own motion, and may order
proceedings in accordance with its discretion.” Tenn. Ct. App. R. 1.
11
  The documents submitted by the Wilseys allude generally to improper lending practices committed by
CitiBank, presumably an affiliate of CitiMortgage, during the relevant time period, but do not relate any
alleged fraud or improper practice to the Wilseys specifically.

                                                    -8-
The trial court observed: “It is difficult to discern exactly what the Defendants’ argument
is from these documents.” We agree. Whatever the argument, the documentation submitted
by the Wilseys was clearly not sufficient to create a genuine issue of fact as to any material
issue in the case. Nothing in the Wilseys’ submissions to the trial court contradict the
evidence establishing that the Wilseys defaulted on their loan, that they were properly
notified of the foreclosure and sale of the Sunbury property, that the Mortgage Corporation
became the rightful owner of the property, and that the Wilseys were then required to
relinquish possession of the property under the terms of the deed. Accordingly, we affirm
the trial court’s grant of summary judgment in favor of the Mortgage Corporation.

                                        C ONCLUSION

The decision of the trial court is affirmed. The case is remanded for the purpose of collection
of costs. Costs on appeal are to be taxed to Appellants Alan Wilsey and Sandra Wilsey, for
which execution may issue, if necessary.


                                                    _________________________________
                                                    HOLLY M. KIRBY, JUDGE




                                              -9-